Citation Nr: 0806180	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  98-17 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.

2.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1962 to November 
1963.

This matter comes before the Board of Veterans' Appeals from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee, which 
declined to reopen the veteran's claims of entitlement to 
service connection for gout and a low back disability.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2007.  A transcript of the 
hearing has been associated with the record.  It is noted 
that although the issues certified to the Board included an 
increased rating for a scar, the veteran clarified at a pre-
hearing conference that he wished to pursue only the issues 
pertaining to his claimed gout and low back disability.


FINDINGS OF FACT

1.  A July 2003 Board decision declined to reopen the 
veteran's claim of entitlement to service connection for 
gout.

2.  The evidence received since the July 2003 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  A July 2003 Board decision reopened the veteran's claim 
of entitlement to service connection for a low back 
disability; a July 2005 Board decision denied the claim on 
its merits.

4.  The evidence received since the July 2005 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.

CONCLUSION OF LAW

1.  The July 2003 Board decision which declined to reopen the 
veteran's claim of entitlement to service connection for gout 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for gout.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The July 2005 Board decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2007).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's most recent request to 
reopen his claims was received in December 2005, after the 
enactment of the VCAA.

A letter dated in February 2006 advised him that service 
connection for gout had been most recently denied in July 
2003.  He was told that he should submit new evidence showing 
that the was treated for gout during service or that it was 
reported on discharge examination.  He was also advised that 
service connection for a low back disability had been most 
recently denied in July 2005 and that he should submit new 
evidence showing that his back disability was manifested in 
service or within one year of discharge.  

Correspondence dated in March 2006 discussed  the manner in 
which VA determines disability ratings and effective dates.

A November 2006 letter explained the meaning of new and 
material evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	Gout

In July 1981, the RO denied service connection for gout.  It 
determined that the record did not demonstrate that the 
veteran received treatment for gout in service or that it was 
noted on discharge examination.  

VA treatment records show references to gout as early as 
August 1975.

In April 1983, the Board denied service connection for gout.  
It found that there was no objective evidence of gout during 
service or at the time of discharge.  

In an October 1983 rating decision, the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
gout.

In April 1998. the RO denied service connection for gout.

In July 2003, the Board declined to reopen the veteran's 
claim of entitlement to service connection for gout, noting 
that although new evidence had been submitted since the most 
recent final denial, it was not material to the veteran's 
claim.  Specifically, the Board found that the new evidence 
did not show that gout manifested in or was aggravated by 
service.

The evidence received since the Board's July 2003 decision 
includes VA treatment records.  They show gout in the problem 
list but do not otherwise address the disability.  

A private record dated in May 2007 notes gout.  

At his December 2007 hearing the veteran reported that he was 
placed on medication for gout during service, and he had been 
on that medication since that time.  

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for gout has not been submitted.  Previous denials 
have focused on findings that gout was not diagnosed during 
service or noted on service discharge.  The evidence added to 
the record since the Board's July 2003 decision does not 
include any competent evidence showing that the veteran had 
gout in service, or evidence that otherwise indicates that 
the veteran's current gout is related to active service.  In 
sum, none of the evidence added to the record since the July 
2003 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hypertension.  The veteran's assertions of gout in 
service had previously been voiced and were considered by the  
RO and Board; the current assertions of treatment for gout in 
service are therefore cumulative.  Similarly, medical 
evidence disclosing that the veteran continues to suffer from 
gout is not new and material.  In this regard the Board notes 
that evidence tending to confirm a previously established 
fact is cumulative.  Accordingly, none of the evidence added 
to the file since the July 2003 decision is new and material 
for the purpose of reopening the claim of entitlement to 
service connection for gout.  Accordingly, the claim is not 
reopened.

	Low Back Disability

Service connection for a back disability was denied in 
December 1965.  At that time, the RO noted that the veteran 
was seen for complaints of low back pain in April 1962, and 
that no additional complaints or treatment were recorded 
during service.  It concluded that the veteran's in-service 
back condition was acute and that he fully recovered.  It 
also concluded that a current back disability was not shown 
by the record.

A VA treatment record dated in August 1975 reflects the 
veteran's complaint of low back pain.  VA treatment records 
from that time forward show complaints of low back pain, 
degenerative disc disease, and sciatica.

In an October 1983 rating decision, the RO determined that 
there was no relationship between the veteran's present back 
complaints an his period of service.

An October 1984 Board decision denied service connection for 
a back disorder.  It determined that a chronic back disorder 
did not occur during service despite noting that the veteran 
was seen for complaints of back pain in April 1962.  It 
pointed out that there were no further complaints and that 
the separation examination was negative.  

The report of a private X-ray dated in March 1995 shows 
degenerative disc disease at L5-S1.

In April 1998. the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.

In July 2003, the Board reopened the veteran's claim of 
entitlement to service connection for a low back disability.  
The issue was remanded for additional development.

A VA examination was conducted in February 2004.  The veteran 
provided a history of multiple injuries to his low back, 
which were all treated conservatively.  He described injuring 
his back shortly before entering service.  He stated he re-
injured his back in service, when he attempted to lift a sack 
of potatoes.  In this regard, the examiner observed that the 
veteran's in-service back injury was referenced in his 
service medical records, but that the records also showed 
that the condition resolved without complications.  The 
examiner also noted that there was no evidence of post-
service treatment for back pain until 1979.  Following a 
physical examination, the veteran was diagnosed as having 
mechanical low back pain due to deconditioning and multiple 
past injuries.  The examiner opined that it was "more likely 
than not" that the veteran's back pain was related to his 
activity and injuries outside of his one-and-a-half years of 
military service.  He stated that the veteran's back pain was 
due to his activities as a civilian.  He also noted that the 
veteran's degenerative disc disease was a normal variant of 
the aging process.

The Board again denied the veteran's claim of entitlement to 
service connection for a low back disability in July 2005.  
It found that there was no evidence showing a diagnosis of 
degenerative disc disease or chronic mechanical low back pain 
in service, no evidence of a diagnosis of the degenerative 
disc disease within one-year of the veteran's service 
discharge, and no evidence of a nexus between the claimed low 
back disability and service. 

The evidence received subsequent to the Board's July 2005 
decision includes VA treatment records.  They do not address 
treatment for the veteran's low back disability.  

A private MRI report dated in February 2007 indicates low 
back pain due to disc bulges, foraminal narrowing, and 
central canal narrowing at L3-S1.  A March 2007 treatment 
record reflects the veteran's report of low back pain since 
1962.

At his December 2007 hearing, the veteran testified that he 
injured his back in service lifting potatoes.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disability has not been 
submitted.  The evidence added to the record since the 
Board's July 2005 decision does not include any competent 
evidence showing a chronic back disability in service or 
evidence that otherwise indicates that the veteran's current 
low back disability is related to active service.  In sum, 
none of the evidence added to the record since the July 2005 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disability.  The veteran's assertions of a 
chronic low back disability in service had previously been 
voiced; such re-assertions are cumulative.  Similarly, 
medical evidence disclosing that a back disability is still 
diagnosed is not new and material.  Evidence that tends to 
confirm a previously established fact is cumulative.  
Accordingly, none of the evidence added to the file since the 
Board's July 2005 is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
a low back disability.  Accordingly, the claim is not 
reopened.




ORDER

The application to reopen the claim of entitlement to service 
connection for gout is denied.

The application to reopen the claim of entitlement to service 
connection for a low back disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


